                                                     1 Sloan R. Simmons, SBN 233752
                                                       Alyssa R. Bivins, SBN 308331
                                                     2 LOZANO SMITH
                                                       One Capitol Mall, Suite 640
                                                     3 Sacramento, CA 95814
                                                       Telephone: (916) 329-7433
                                                     4 Facsimile: (916) 329-9050

                                                     5 Attorneys for Defendants
                                                       SACRAMENTO CITY UNIFIED SCHOOL DISTRICT,
                                                     6 JORGE A. AGUILAR, CHRISTINE A. BAETA, JESSIE RYAN,
                                                       DARREL WOO, MICHAEL MINNICK, LISA MURAWSKI,
                                                     7 LETICIA GARCIA, CHRISTINA PRITCHETT, MAI VANG,
                                                       and BOARD OF EDUCATION OF SACRAMENTO CITY
                                                     8 UNIFIED SCHOOL DISTRICT

                                                     9

                                                    10                                     UNITED STATES DISTRICT COURT
One Capitol Mall, Suite 640, Sacramento, CA 95814




                                                    11                              FOR THE EASTERN DISTRICT OF CALIFORNIA
      Tel 916-329-7433 Fax 916-329-9050




                                                    12
               LOZANO SMITH




                                                    13 BLACK PARALLEL SCHOOL BOARD et al.,                       Case No. 2:19-cv-01768-TLN-KJN
                                                    14                           Plaintiffs,                     SECOND STIPULATION FOR EXTENSION
                                                                                                                 OF TIME TO RESPOND TO COMPLAINT;
                                                    15           vs.                                             ORDER
                                                    16 SACRAMENTO CITY UNIFIED SCHOOL                            (L.R. 144)
                                                       DISTRICT et al.,
                                                    17

                                                    18                           Defendants.
                                                    19

                                                    20

                                                    21

                                                    22

                                                    23

                                                    24

                                                    25

                                                    26

                                                    27

                                                    28
                                                         ____________________________________________________________________________________________________
                                                         Second Stip. for Extension of Time to                         Black Parallel School Bd. et al. v. SCUSD et al.
                                                         Respond to Complaint; Order                                               Case No. 2:19-cv-01768-TLN-KJN
                                                     1             Plaintiffs Black Parallel School Board et al., (“Plaintiffs”) and Defendants Sacramento City

                                                     2   Unified School District et al., (“Defendants”) (collectively herein, “Parties”), through their respective

                                                     3   counsel of record, agree as follows:

                                                     4             1. WHEREAS, Plaintiffs filed their Compliant and initiated the instant action on September 5,

                                                     5   2019 (Document No. 2);

                                                     6             2. WHEREAS, Plaintiffs served Defendants with its Complaint on September 10, 2019, and

                                                     7   filed the related Proof of Service on October 17, 2019 (Document No. 7);

                                                     8             3. WHEREAS, on September 24, 2019, the Parties stipulated to an extension of time for

                                                     9   Defendants to respond to Plaintiffs’ Complaint, extending said deadline to October 22, 2019 (Document

                                                    10   No. 5);
One Capitol Mall, Suite 640, Sacramento, CA 95814




                                                    11             4. WHEREAS, the Parties are presently engaged in communications to negotiate a stay of this
      Tel 916-329-7433 Fax 916-329-9050




                                                    12   litigation for a designated period of time in order for the Parties to participate in good faith negotiations
               LOZANO SMITH




                                                    13   to seek global resolution of this action, and thereby efficiently preserving the Parties’ and the Court’s

                                                    14   time and resources; and

                                                    15             5. THEREFORE, the Parties hereby stipulate and request that the Court further continue the

                                                    16   deadline for Defendants to respond to Plaintiffs’ Complaint twenty-eight (28) days, to November 19,

                                                    17   2019.

                                                    18             IT IS SO STIPULATED.

                                                    19   Dated: October 21, 2019                                Respectfully Submitted,

                                                    20                                                          LOZANO SMITH
                                                    21

                                                    22                                                          /s/ Sloan R. Simmons
                                                                                                                SLOAN R. SIMMONS
                                                    23                                                          ALYSSA R. BIVINS
                                                                                                                Attorneys for Defendants
                                                    24                                                          SACRAMENTO CITY UNIFIED SCHOOL
                                                                                                                DISTRICT, JORGE A. AGUILAR, CHRISTINE
                                                    25                                                          A. BAETA, JESSIE RYAN, DARREL WOO,
                                                                                                                MICHAEL MINNICK, LISA MURAWSKI,
                                                    26                                                          LETICIA GARCIA, CHRISTINA PRITCHETT,
                                                                                                                MAI VANG, and BOARD OF EDUCATION OF
                                                    27                                                          SACRAMENTO CITY UNIFIED SCHOOL
                                                                                                                DISTRICT
                                                    28
                                                         ____________________________________________________________________________________________________
                                                         Second Stip. for Extension of Time to            -2-          Black Parallel School Bd. et al. v. SCUSD et al.
                                                         Respond to Complaint; Order                                               Case No. 2:19-cv-01768-TLN-KJN
                                                         Dated: October 21, 2019                                EQUAL JUSTICE SOCIETY
                                                     1                                                          DISABILITY RIGHTS CALIFORNIA
                                                     2                                                          NATIONAL CENTER FOR YOUTH LAW
                                                                                                                WESTERN CENTER ON LAW AND
                                                     3                                                          POVERTY

                                                     4
                                                                                                                /s/ Mona Tawatao (as authorized on 10/21/19)
                                                     5
                                                                                                                MONA TAWATAO
                                                     6                                                          Attorney for Plaintiffs
                                                                                                                BLACK PARALLEL SCHOOL BOARD, S.A., by
                                                     7                                                          and through his Next Friend, AMY A., K.E., by and
                                                                                                                through his Next Friend, JENNIFER E., and C.S.,
                                                     8                                                          by and through his General Guardian, SAMUEL S.
                                                     9

                                                    10
One Capitol Mall, Suite 640, Sacramento, CA 95814




                                                    11
      Tel 916-329-7433 Fax 916-329-9050




                                                    12
               LOZANO SMITH




                                                    13

                                                    14

                                                    15

                                                    16

                                                    17

                                                    18

                                                    19

                                                    20

                                                    21

                                                    22

                                                    23

                                                    24

                                                    25

                                                    26

                                                    27

                                                    28
                                                         ____________________________________________________________________________________________________
                                                         Second Stip. for Extension of Time to            -3-          Black Parallel School Bd. et al. v. SCUSD et al.
                                                         Respond to Complaint; Order                                               Case No. 2:19-cv-01768-TLN-KJN
                                                     1                                                     ORDER

                                                     2          Pursuant to the foregoing Stipulation of the Parties, and GOOD CAUSE APPEARING

                                                     3   THEREFORE, IT IS HEREBY ORDERED that the deadline for Defendants to respond to the

                                                     4   Complaint shall be further extended twenty-eight (28) days, to November 19, 2019.

                                                     5          IT IS SO ORDERED.

                                                     6

                                                     7   Dated: October 21, 2019

                                                     8                                                               Troy L. Nunley
                                                                                                                     United States District Judge
                                                     9

                                                    10
One Capitol Mall, Suite 640, Sacramento, CA 95814




                                                    11
      Tel 916-329-7433 Fax 916-329-9050




                                                    12
               LOZANO SMITH




                                                    13

                                                    14

                                                    15

                                                    16

                                                    17

                                                    18

                                                    19

                                                    20

                                                    21

                                                    22

                                                    23

                                                    24

                                                    25

                                                    26

                                                    27

                                                    28
                                                         ____________________________________________________________________________________________________
                                                         Second Stip. for Extension of Time to            -4-          Black Parallel School Bd. et al. v. SCUSD et al.
                                                         Respond to Complaint; Order                                               Case No. 2:19-cv-01768-TLN-KJN
